The plaintiffs were bound by their contract. The agreement of the other creditors to accept fifty per cent of their claims was a sufficient consideration for the plaintiffs' like agreement. Trumball v. Tilton,21 N.H. 128, 143; Allen v. Cheever, 61 N.H. 32. The prior payments in full were made with the knowledge of all the creditors; and the general finding for the defendants shows that they were not made in fraud of the agreement.
Exception overruled.
CLARK, J., did not sit: the others concurred. *Page 580